t c memo united_states tax_court david h kindred petitioner v commissioner of internal revenue respondent docket no filed date robert alan jones for petitioner wesley j wong for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and additions to tax under sec_6651 and and after concessions the issues for decision are whether petitioner is liable for the additions to tax reduced to reflect the agreement of the parties as to the correct deficiencies and whether the court should conduct a trial to determine whether funds seized in a criminal proceeding should be credited as payments further reducing the additions to tax all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background a stipulation of settled issues filed date resolved all issues relating to the deficiencies for and the remaining issues were submitted fully stipulated under rule on date the stipulated facts are incorporated in our findings by this reference petitioner resided in illinois at the time the petition was filed he failed to file timely returns for or failed to make required estimated_tax payments and failed to pay the taxes due for either year substitutes for return were prepared under sec_6020 showing taxes due both stipulations identified the remaining dispute as whether petitioner is liable for the additions to tax the court ordered simultaneous briefs to be filed on or before date and date several extensions of the time for filing those briefs were granted because of the pendency of proceedings in a criminal case in the district_court for the northern district of illinois united_states v vallone no cr-372 the district_court case the defendants in the district_court case were convicted of among other things mail and wire fraud in connection with their promotion of the aegis business_trust system aegis petitioner was a client of aegis who transferred money in to offshore bank accounts controlled by the defendants the government froze the offshore accounts in date and after the convictions in the district_court ordered a forfeiture of the accounts petitioner thereafter sought to intervene in that case to claim an interest in the funds seized by the united_states in the district_court held that petitioner had no standing to challenge the forfeiture and was merely an unsecured creditor of the defendants in seeking extensions of the time to file briefs in this court petitioner repeatedly represented that he would likely concede the remaining issues in this case if a motion filed on date in the district_court case under rule e of the federal rules of civil procedure to alter or amend the judgment against him is denied in his motion petitioner alleges that he did not become aware that his funds were gone until late as of the time that answering briefs were finally filed in date the district_court had not acted on the motion discussion the stipulation of facts establishes that petitioner’s returns were not filed timely and that no estimated_tax payments were made certificates of substitute for return prepared under sec_6020 for and and a certified transcript of petitioner’s account for showing taxes due are in evidence see 116_tc_438 see also patmon v commissioner tcmemo_2009_299 there is no evidence in the record that petitioner had reasonable_cause for late filing or that an exception to the sec_6654 addition_to_tax for failure to pay estimated_taxes applies and petitioner thus cannot prevail on those issues see higbee v commissioner supra pincite moreover petitioner’s briefs proposed findings_of_fact unsupported by and contrary to the record and did not address the merits of the additions to tax thus he has conceded the absence of reasonable_cause for the late filing of his returns for the years in issue and the absence of an exception to the sec_6654 addition_to_tax relying on two cases decided in collection contexts 571_f3d_215 2d cir vacating and remanding tcmemo_2006_273 and heichel v commissioner tcmemo_2008_291 petitioner seeks to have this court decide that the seized funds should be applied to reduce his liabilities for the deficiencies as of the date of the seizure and to reduce the additions to tax to reflect the deemed payments he asserts that this case can no longer be decided on the previous stipulations entered which still remain in effect but the interests of justice require a hearing with respect to credits due to the petitioner dr david kindred for the seizure of his funds respondent argues that this court has no jurisdiction to adjudicate petitioner’s rights in the property forfeited in the unrelated criminal case and regardless of the outcome of the district_court case the funds would not be treated as a tax payment by petitioner as of the date the funds were seized we agree with respondent in any event we decline to reopen this case to try an issue previously resolved against petitioner in the district_court and apparently still under consideration by that court as has been said frequently and without qualification the tax_court is a court of limited jurisdiction which may be exercised only to the extent expressly authorized by congress see eg 126_tc_1 in a deficiency case such as this one the issues are defined by the statutory notice and the pleadings here limited to deficiencies and additions to tax for and in collection cases such as greene-thapedi wright v commissioner supra and heichel v commissioner supra the scope of our jurisdiction is defined by sec_6330 and the notice_of_determination in a deficiency case we may determine an overpayment under certain limited circumstances see sec_6512 in collection cases whether a liability has been paid is a proper subject for review see 116_tc_60 petitioner here seeks to invoke the jurisdiction that might be available under sec_6330 once collection efforts are undertaken none of the prerequisites for that jurisdiction are satisfied however thus the collection cases petitioner relies on do not justify a conclusion that we have jurisdiction in this case to determine that seizure of funds held by third parties in and forfeited to the united_states at a later time should be credited to petitioner’s admitted liabilities for and the district_court which conducted a criminal trial and considered petitioner’s claims to the forfeited funds rejected petitioner’s claims petitioner is asking this court to reach a different result which would require a full trial of his relationship to the defendants in the district_court case we clearly have no jurisdiction over those defendants and could not reasonably determine petitioner’s rights in accounts that the defendants controlled and apparently claimed to own petitioner is in essence challenging the district court’s order regarding the funds the proper venue for which is the district_court see 124_tc_56 moreover there is no merit to petitioner’s claims for credit against his tax_liabilities in this factual context even if petitioner’s pending motion in the district_court is granted and that court finds that petitioner’s funds were seized by the united_states petitioner would not be entitled to credit against his outstanding tax_liabilities for and as of the date of the seizure criminal forfeiture serves a different purpose from satisfaction of income_tax liabilities and a taxpayer is not entitled to deduct the seized funds or to offset them against his tax_liabilities see eg 98_tc_165 cf 786_f2d_1090 n 11th cir government immune from suit to force shift of funds from one of its pockets to another as of the time in late that he allegedly became aware of the seizure petitioner’s liability for the sec_6651 and sec_6654 additions to tax had already accrued and he had not made any payments toward his liabilities the maximum penalty of percent under sec_6651 accrued on the passage of months of nonpayment the undisputed facts are that petitioner did not file timely returns or pay the now-conceded deficiencies at the time that payments were due and any future payments of those deficiencies from recovery_of seized funds or otherwise will not serve to reduce the additions to tax that have already accrued in conclusion petitioner has presented neither persuasive reason nor authority for this court to reopen the record and to conduct an evidentiary hearing he has abandoned any cognizable challenge to the additions to tax in issue and they will be sustained to reflect the foregoing and the stipulation of settled issues decision will be entered under rule
